                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION

                                     NO. 4:09-CR-75-D-1



  UNITED STATES OF AMERICA
                                                                 ORDER TO SEAL
        V.

  JEFFREY LEE MCCOTTER


        On motion of the Defendant, Jeffrey Lee McCotter, and for good cause shown, it is hereby

ORDERED that DE 296 be sealed until further notice by this Court.

        IT IS SO ORDERED.

    1   This __.lL day of}\~ r/( 2021.




                                     United States District Court Judge
